DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Galin et al. (US 2020/0369390).
Regarding claims 1-3, Galin et al. disclose a vehicle with a flat seat, the vehicle comprising: a floor portion having a leg groove (see figure A below) recessed downward from a surface of the floor portion; a seatback 14C disposed on the floor portion (figure 3A); a seat cushion 14B disposed on the floor portion ahead of the seatback; and a leg cushion 14A disposed in the leg groove of the floor portion, and configured for covering the leg groove to form a bottom of the flat seat with the seat cushion and the floor portion when unfolded (figure 3D), and opening the leg groove when stowed, wherein a rear portion of the leg cushion is rotatably coupled to the seat cushion, wherein when the leg cushion is rotated rearward thereof, the leg groove is open and when the leg cushion is rotated upward, the leg cushion forms the bottom with the seat cushion and the floor portion.

    PNG
    media_image1.png
    409
    661
    media_image1.png
    Greyscale

Figure A
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galin et al. in view of Dryburgh et al. (6,059,364).
Regarding claims 4 and 5, Dryburgh et al. disclose a sliding rail 50 (figure 14) fixed to the floor portion, wherein the seatback 42 is slidably engaged to the sliding rail to selectively move forward and rearward by operation of a first driving unit (col. 6, lines 33-46), wherein a rear portion of the leg cushion 44 is rotatably coupled to the seat cushion 43, and wherein the leg cushion is rotated upward or downward by operation of a second driving unit (col. 6, lines 47-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Dryburgh et al. and use rails with motors to move the seat of Galin et al. because it is accurate, efficient and requires low effort.
Regarding claims 6 and 7, Dryburgh et al. disclose a controller configured for controlling the first driving unit so that the seatback slides forward and rearward or controlling the second driving unit so that the leg cushion is rotated upward or downward (col. 6, lines 33-59), wherein, in a seat mode, the controller 105 (figure 20) is configured to make the seatback slide forward and the leg cushion rotate downward by controlling the first driving unit and the second driving unit, and wherein, in a sleep mode, the controller is configured to make the seatback slide rearward and the leg cushion rotate upward by controlling the first driving unit and the second driving unit to form the flat seat.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Dryburgh et al. and use a controller in the invention of Galin et al. because it is accurate, efficient and requires low effort.
Regarding claim 11, Dryburgh et al. disclose a plurality of seat units 2, 3 is provided and disposed on the floor portion of the vehicle so that fronts of each pair of the seat units face each other.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Dryburgh et al. and use plurality of seats in the invention of Galin et al. in order to accommodate higher number of people in small space.
Claims 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galin et al. in view of Cho et al. (US 2019/0260238).
Regarding claims 15 and 16, Cho et al. disclose a battery (para 0052) is disposed under the floor portion and the seat cushion is connected to the battery through a heat transfer unit 20, wherein the heat transfer unit is a heat pipe.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Cho et al. and use a heating unit with battery in the invention of Galin et al. because it is simple, efficient and inexpensive way to provide comfort.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galin et al. in view of Almeida et al. (US 2010/0007163).
Regarding claim 17, Almeida et al. disclose a second storage space 30 disposed under the seat cushion and recessed from a side of the floor portion to an interior of the vehicle is formed in the floor portion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Almeida et al. and use a second storage space in the invention of Galin et al. in order to store items with low cost.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galin et al. in view of Smith (9,272,667).
Regarding claim 18, Smith discloses a shoe panel 122 disposed on a side of the floor portion, having a panel shape sliding into or out of the vehicle, and sliding out of the vehicle when a door is open and sliding into the vehicle when the door is closed (see claim 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Smith and use an automatic retractable running board in the invention of Galin et al. because it provides additional comfort with low cost.
Allowable Subject Matter
Claims 8, 9, 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/Primary Examiner, Art Unit 3636